Citation Nr: 1506408	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-43 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO denied service connection for PTSD.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2012 Travel Board hearing, the transcript of which is included in VBMS.

The issue on appeal was previously remanded by the Board in August 2014 for further evidentiary development of requesting outstanding post-service treatment records.  For the reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2014 to assist in determining the nature and etiology of his psychiatric disorders.  The examiner specifically noted that the Veteran did not meet criteria C and criteria D for a PTSD diagnosis under the DSM-V.  Nonetheless, the VA examiner diagnosed the Veteran with unspecified depressive disorder.  

Regarding the etiology of the Veteran's depressive disorder, the April 2014 VA examiner stated that the genesis of the Veteran's unspecified depressive disorder was not clear in records or in his stated history.  The examiner explained that the Veteran had reported that his physical health deteriorated in 1992 with cardiovascular problems, but he had always had sleep disturbances since Vietnam.  However, the examiner noted that there was "no formal record of the onset of his reported symptoms," and he was able to manage his family, social, occupational, and educational roles for over 35 years.  The examiner noted that the Veteran served as a general manager without formal evidence of impairment from psychiatric problems until around the time the company relocated in 2010.  The Veteran did note, however, that he was cut due to memory problems, making mistakes, as well as due to medical issues.  The examiner noted that there was no neuropsychological data to quantify the extent, if any, of reported cognitive deficits in spite of medical records mentioning that the Veteran had a history of mild cognitive deficits.  Due to limited data found in the records, the examiner stated that it was not clear whether his cognitive deficits were related to surgeries, medical problems, or other factors.  For these reasons, the VA examiner opined that the currently reported depressive symptoms were not clearly linked to military service, and it was therefore less likely than not that the Veteran's depression was caused by or due to military service.

The Board finds the April 2014 medical opinion to be inadequate as it is based on inaccurate factual premises.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In a July 1967 Report of Medical History, completed by the Veteran at service separation, the Veteran specifically checked "yes" as to having symptoms of "depression or excessive worry."  The April 2014 VA examiner, however, did not discuss the Veteran's in-service symptoms and specifically stated that there was "no formal record of the onset of his reported symptoms."  This statement by the VA examiner appears to be in contradiction with the Veteran's reports of depression at the time of service separation in 1967.  The Board finds that an addendum opinion is warranted to clarify whether the Veteran's depressive disorder first manifested in service or was otherwise related to service.  

Pursuant to the Board's previous August 2014 remand, the RO was asked to attempt to obtain Vet Center treatment records to ensure a complete record upon which to decide the Veteran's case.  The record contains Vet Center records dated in 2005.  In an August 2014 statement the Veteran's spouse indicated that he had received VA treatment for PTSD for 2 to 3 years and the Veteran had previously reported treatment at the Vet Center.  It does not appear that a request for all Vet Center records has been made.  An attempt should be made to obtain the identified Vet Center records.

Accordingly, the case is REMANDED for the following actions:

1.  Request record of all treatment at the Vet Center for an acquired psychiatric disorder, to include PTSD and unspecified depressive disorder dated from 2005 to the present.

2.  Once the above evidence has been obtained, or after reasonable efforts have been made to obtain the above records has been documented in the claims file, arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the April 2014 VA medical opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report regarding the claimed psychiatric disorders.

The examiner is asked to opine as to whether the Veteran's currently diagnosed unspecified depressive disorder is at least as likely as not (50 percent probability or greater) incurred in or otherwise related to service.  The examiner is asked to review the July 1967 Report of Medical History where the Veteran reported symptoms of depression and excessive worry at service separation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed. 

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence of record.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

